Case 8:19-cv-01650-AEP Document 24 Filed 09/18/20 Page 1 of 10 PageID 608




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


   EDWARD AMELY,

                  Plaintiff,

   v.                                                   Case No. 8:19-cv-1650-T-AEP

   ANDREW M. SAUL,
   Commissioner of Social Security,

                  Defendant.
                                               /

                                              ORDER

          Plaintiff seeks judicial review of the denial of his claim for a period of disability,

   disability insurance benefits (“DIB”), and Supplemental Security Income (“SSI”). Also, before

   the Court is Plaintiff’s Motion to Remand Under Sentence Six of 45 U.S.C. Section 405(g) filed

   on June 12, 2020 (Doc. 22), and the Commissioner’s Response in Opposition thereto (Doc. 23).

   As the Administrative Law Judge’s (“ALJ”) decision was based on substantial evidence and

   employed proper legal standards, Plaintiff’s Motion to Remand is unwarranted and the

   Commissioner’s decision is affirmed.

                                                   I.
          A.      Procedural Background

          Plaintiff filed an application for a period of disability, DIB, and SSI (Tr. 11). The

   Commissioner denied Plaintiff’s claims both initially and upon reconsideration (Tr. 8). Plaintiff

   then requested an administrative hearing (Tr. 161). Per Plaintiff’s request, the ALJ held a

   hearing at which Plaintiff appeared and testified (Tr. 11). Following the hearing, the ALJ issued

   an unfavorable decision finding Plaintiff not disabled and accordingly denied Plaintiff’s claims

   for benefits (Tr. 8-24). Subsequently, Plaintiff requested review from the Appeals Council,
Case 8:19-cv-01650-AEP Document 24 Filed 09/18/20 Page 2 of 10 PageID 609




   which the Appeals Council denied (Tr. 1-7). Plaintiff then timely filed a complaint with this

   Court (Doc. 1). The case is now ripe for review under 42 U.S.C. §§ 405(g), 1383(c)(3).

          B.      Factual Background and the ALJ’s Decision

          Plaintiff, who was born in 1961, claimed disability beginning June 15, 2016 (Tr. 225).

   Plaintiff obtained a high school education (Tr. 266). Plaintiff’s past relevant work experience

   included work as a mortgage servicing specialist (Tr. 266). Plaintiff alleged disability due to

   neurocardiogenic syncope and a heart condition (Tr. 242).

          In rendering the administrative decision, the ALJ concluded that Plaintiff met the

   insured status requirements through December 31, 2020, and had not engaged in substantial

   gainful activity since June 15, 2016, the alleged onset date (Tr. 13). After conducting a hearing

   and reviewing the evidence of record, the ALJ determined Plaintiff had the following severe

   impairments: seizure disorder; sick sinus syndromes status post pacemaker implant; migraine

   headaches; and degenerative joint disease of the knee (Tr. 13). Notwithstanding the noted

   impairments, the ALJ determined Plaintiff did not have an impairment or combination of

   impairments that met or medically equaled one of the listed impairments in 20 C.F.R. Part 404,

   Subpart P, Appendix 1 (Tr. 15). The ALJ then concluded that Plaintiff retained a residual

   functional capacity (“RFC”) to perform light work as defined in 20 CFR 404.1567(b) except

   the claimant can lift 20 pounds occasionally and 10 pounds frequently. Further, the ALJ

   concluded that:

                  The claimant can stand and walk for 6 hours and sit for 6 hours in
                  an 8-hour workday. The claimant can never climb ladders, ropes, or
                  scaffolds but can occasionally climb ramps and stairs and
                  occasionally balance, stoop, kneel, crouch and crawl. The claimant
                  must avoid exposure to hazards including moving machinery and
                  unprotected heights. The claimant can perform no commercial
                  driving. The claimant should avoid requirements of physical activity
                  that elevate the heart rate such as running, more than occasional
                  climbing, working in temperature extremes, working in confined
                  spaces or using a respirator.


                                                  2
Case 8:19-cv-01650-AEP Document 24 Filed 09/18/20 Page 3 of 10 PageID 610




   (Tr. 15). In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective complaints

   and determined that, although the evidence established the presence of underlying impairments

   that reasonably could be expected to produce the symptoms alleged, Plaintiff’s statements as to

   the intensity, persistence, and limiting effects of his symptoms were not entirely consistent with

   the medical evidence and other evidence (Tr. 17).

          Considering Plaintiff’s noted impairments and the assessment of a vocational expert

   (“VE”), however, the ALJ determined Plaintiff could perform his past relevant work (Tr. 18).

   Accordingly, based on Plaintiff’s age, education, work experience, RFC, and the testimony of

   the VE, the ALJ found Plaintiff not disabled (Tr. 19).

                                                  II.

          To be entitled to benefits, a claimant must be disabled, meaning he or she must be unable

   to engage in any substantial gainful activity by reason of any medically determinable physical

   or mental impairment which can be expected to result in death or which has lasted or can be

   expected to last for a continuous period of not less than twelve months. 42 U.S.C. §§

   423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment” is an impairment that results

   from anatomical, physiological, or psychological abnormalities, which are demonstrable by

   medically acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §§ 423(d)(3),

   1382c(a)(3)(D).

          The Social Security Administration, in order to regularize the adjudicative process,

   promulgated the detailed regulations currently in effect. These regulations establish a

   “sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.

   §§ 404.1520, 416.920. If an individual is found disabled at any point in the sequential review,

   further inquiry is unnecessary. 20 C.F.R. §§ 404.1520(a), 416.920(a). Under this process, the

   ALJ must determine, in sequence, the following: whether the claimant is currently engaged in


                                                   3
Case 8:19-cv-01650-AEP Document 24 Filed 09/18/20 Page 4 of 10 PageID 611




   substantial gainful activity; whether the claimant has a severe impairment, i.e., one that

   significantly limits the ability to perform work-related functions; whether the severe

   impairment meets or equals the medical criteria of 20 C.F.R. Part 404 Subpart P, Appendix 1;

   and whether the claimant can perform his or her past relevant work. If the claimant cannot

   perform the tasks required of his or her prior work, step five of the evaluation requires the ALJ

   to decide if the claimant can do other work in the national economy in view of his or her age,

   education, and work experience. 20 C.F.R. §§ 404.1520(a), 416.920(a). A claimant is entitled

   to benefits only if unable to perform other work. Bowen v. Yuckert, 482 U.S. 137, 140-42

   (1987); 20 C.F.R. §§ 404.1520(g), 416.920(g).

          A determination by the Commissioner that a claimant is not disabled must be upheld if

   it is supported by substantial evidence and comports with applicable legal standards. See 42

   U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant evidence as a reasonable

   mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

   401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation

   marks omitted)); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). While the court reviews

   the Commissioner’s decision with deference to the factual findings, no such deference is given

   to the legal conclusions. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th

   Cir. 1994) (citations omitted).

          In reviewing the Commissioner’s decision, the court may not re-weigh the evidence or

   substitute its own judgment for that of the ALJ even if it finds that the evidence preponderates

   against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

   The Commissioner’s failure to apply the correct law, or to give the reviewing court sufficient

   reasoning for determining that he or she has conducted the proper legal analysis, mandates

   reversal. Keeton, 21 F.3d at 1066. The scope of review is thus limited to determining whether



                                                  4
Case 8:19-cv-01650-AEP Document 24 Filed 09/18/20 Page 5 of 10 PageID 612




   the findings of the Commissioner are supported by substantial evidence and whether the correct

   legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221

   (11th Cir. 2002).

                                                 III.

          Plaintiff argues that the ALJ erred by failing to (1) fully and fairly develop the record,

   and (2) the Appeals Council failed to remand the case due to new and material evidence.

   Additionally, Plaintiff also moves to remand under Sentence Six of 45 U.S.C. § 405(g) in light

   of alleged new and material evidence subsequently filed by Plaintiff (Doc. 22). For the

   following reasons, the ALJ applied the correct legal standards and the ALJ’s decision is

   supported by substantial evidence. Further, Plaintiff’s Motion to Remand (Doc. 22) is due to be

   denied.

          A.      Failure to Develop the Record

          Plaintiff argues that the ALJ erred by failing to properly develop the record by failing

   to order a consultative mental examination of Plaintiff.        Even though Social Security

   proceedings are inquisitorial rather than adversarial in nature, claimants must establish their

   eligibility for benefits. Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1269 (11th Cir.

   2007); 20 C.F.R. §§ 404.1512(a), 416.912(a). During the administrative process, therefore, a

   claimant must inform the Social Security Administration about or submit all evidence known

   to the claimant relating to whether the claimant is blind or disabled. 20 C.F.R. §§ 404.1512(a),

   416.912(a). Though the claimant bears the burden of providing medical evidence showing she

   is disabled, the ALJ is charged with developing a full and fair record. See Ellison v. Barnhart,

   355 F.3d 1272, 1276 (11th Cir. 2003). The ALJ has this basic obligation to develop a full and

   fair record without regard for whether the claimant is represented by counsel. Brown v. Shalala,

   44 F.3d 931, 934 (11th Cir. 1995) (citation omitted). When the plaintiff demonstrates that the



                                                  5
Case 8:19-cv-01650-AEP Document 24 Filed 09/18/20 Page 6 of 10 PageID 613




   record reveals evidentiary gaps which result in unfairness or “clear prejudice,” remand is

   warranted. Id. at 935; Henry v. Comm’r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015)

   (“Remand for further factual development of the record before the ALJ is appropriate where

   the record reveals evidentiary gaps which result in unfairness or clear prejudice.”) (quotation

   and citation omitted); Graham v. Apfel, 129 F.3d 1420, 1423 (11th Cir. 1997) (“However, there

   must be a showing of prejudice before it is found that the claimant’s right to due process has

   been violated to such a degree that the case must be remanded to the [Commissioner] for further

   development of the record”) (citation omitted). The administrative law judge has a duty to

   develop the record where appropriate but is not required to order a consultative examination as

   long as the record contains sufficient evidence for the administrative law judge to make an

   informed decision. Doughty v. Apfel, 245 F.3d 1274, 1281 (11th. Cir. 2001)(citation omitted).

          Here, the ALJ did not err by failing to order a consultative mental examination. After

   review of the decision in light of the medical record before the ALJ, there is no error in the

   ALJ’s failure to order another consultative evaluation nor in his conclusion concerning

   Plaintiff's mental health. Substantial evidence supports the ALJ’s mental RFC finding (Tr. 15).

   Significantly, Plaintiff denied having any mental impairment at the time of his application (Tr.

   242, 256). His treatment records contain minimal reference to anxiety, and in May 2017,

   Plaintiff even declined the low dose of Lexapro his doctor prescribed (Tr. 439). In addition,

   Plaintiff’s treatment records throughout 2015 to 2018 show he was cooperative with an

   appropriate mood and effect (Tr. 350, 359-60, 389, 397, 405, 439-41, 459, 461, 463, 469, 483).

   Plaintiff’s admissions and treatment history support the ALJ’s finding that he had no work-

   related mental limitations. The ALJ found that the record does not support Plaintiff’s

   contentions regarding his mental health. The record shows that while Plaintiff had suffered

   recurrent seizures, the Plaintiff did not adhere to treatment protocols and there is a history of



                                                  6
Case 8:19-cv-01650-AEP Document 24 Filed 09/18/20 Page 7 of 10 PageID 614




   non-compliance. Additionally, the ALJ also reviewed Plaintiff’s medical records with regard

   to his mental impairments and found that while Plaintiff was diagnosed with generalized

   anxiety disorder and complained of depression, the record only supported the contention that

   Plaintiff did not seek treatment for these issues and instead preferred to manage his symptoms

   on his own (Tr. 17). As such, the ALJ did not err in failing to order a consultative mental

   examination.

          B.      Appeals Council Failure to Remand

          Next, Plaintiff also argues that the Appeals Council erred by failing to review the case

   and remand due to new and material evidence. “With a few exceptions, the claimant is allowed

   to present new evidence at each stage of this administrative process,” including before the

   Appeals Council. Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1269 (11th. Cir. 2007).

   The Appeals Council has the discretion not to review the ALJ's denial of benefits. See 20 C.F.R

   § 416.4170(b). “When the Appeals Council refuses to consider new evidence submitted to it

   and denies review, that decision is ... subject to judicial review....” Keeton v. Dep’t of Health &

   Human Serv., 21 F.3d 1064, 1066 (11th. Cir. 1994). However, the Appeals Council must

   consider “new and material evidence” that “relates to the period on or before the date of the

   administrative law judge hearing decision” and must review the case if “the administrative law

   judge's action, findings, or conclusion is contrary to the weight of the evidence currently of

   record.” Ingram, 496 F.3d at 1261. The new evidence is material, and thus warrants a remand,

   if “there is a reasonable possibility that the new evidence would change the administrative

   outcome.” Hyde v. Bowen, 823 F.2d 456, 459 (11th. Cir. 1987).

          Here, the Appeals Council did not err by failing to remand based upon new and material

   evidence. First, although the evidence presented to the Appeals Council was new, the two

   treatment records dated in February 2019 took place nearly two months after the ALJ’s decision



                                                   7
Case 8:19-cv-01650-AEP Document 24 Filed 09/18/20 Page 8 of 10 PageID 615




   (T. 40-44). On February 13, 2019, Plaintiff visited Family Health Centers and discussed having

   “a bit of depression” (T. 40), however the mental status examination findings were ultimately

   normal (T. 41). Further, Plaintiff’s doctor did not diagnose depression, anxiety, or any other

   mental health condition, and prescribed no medication, instead noted that Plaintiff did not wish

   to seek medication for his conditions (T. 41-42). Also, on February 27, 2019, Plaintiff was

   treated by a mental health counselor for depression during which Plaintiff explained his state

   was a result of his financial difficulties, including the denial of his Social Security disability

   benefits (T. 44). Plaintiff explained that his physical and memory challenges would not allow

   him to work, however, Plaintiff again declined psychotropic medication and declined

   psychoeducation and coping skills, and stated that “the way forward depends on financial

   assistance” (T. 44). While the counselor diagnosed moderate depression, single episode,

   examination findings were largely normal, and Plaintiff’s diagnosis stemmed largely from his

   frustration with the “system not helping him” (T. 44).

          As such, the Appeals Council properly found that this evidence was not material and

   there was not a reasonable possibility that it would change the administrative outcome. The

   evidence shows that Plaintiff had only a “bit of depression” on February 13, 2019, not enough

   to result in medication or a diagnosis (T. 40). Although the examination on February 27, 2019

   resulted in a diagnosis of moderate depression, Plaintiff’s primary reasoning for his depression

   stemmed from financial stress in part due to the ALJ’s unfavorable decision (T. 44). As this

   evidence does not change the administrative outcome, the Appeals Council properly denied

   review.

          C.      Motion to Remand under Sentence Six of 45 U.S.C. § 405(g)

          On June 12, 2020, Plaintiff filed a subsequent Motion to Remand under Sentence Six of

   45 U.S.C. § 405(g) and attached additional evidence of his award of disability benefits under



                                                   8
Case 8:19-cv-01650-AEP Document 24 Filed 09/18/20 Page 9 of 10 PageID 616




   Title XVI, as well as an examination by Dr. Thomas G. Trimmer. (Docs. 22, 22-1, 22-2). By

   the Motion (Doc. 22), Plaintiff contends that remand is warranted based upon the award of

   benefits and new and material evidence dating from his examination on May 23, 2019. To

   satisfy the requirements for remand under sentence six of 42 U.S.C. § 405(g), a claimant must

   establish that (1) the evidence is new and noncumulative; (2) the evidence is material such that

   a reasonable possibility exists that it would change the administrative result; and (3) there was

   good cause for the failure to submit the evidence at the administrative level. See Hunter v. Soc.

   Sec. Admin., 808 F.3d 818, 821 (11th Cir. 2015); Caulder v. Bowen, 791 F.2d 872, 877 (11th

   Cir. 1986).

          As an initial matter, the Eleventh Circuit “. . . . has determined that the mere fact that a

   claimant was subsequently awarded benefits is not itself, ‘as opposed to the evidence supporting

   the subsequent decision,’ new and material evidence warranting a remand of a prior denial of

   benefits.” Arnold v. Soc. Sec. Admin., Comm’r, 724 Fed. Appx. 772 (11th Cir. 2018)(citing

   Hunter v. Soc. Sec. Admin. Comm’r, 808 F. 3d 818, 821-22 (11th. Cir. 2015)(quoting in part

   and adopting the position in Allen v. Comm’r of Soc. Sec., 561 F. 3d 646, 653 (6th Cir. 2009)).

   “Nor does the existence of a later favorable decision from the Social Security Administration

   undermine the validity of a previous denial of benefits.” Id. Further, the examination of Dr.

   Trimmer is not material as to change the administrative result. The evidence is being offered

   nearly 5 months after the ALJ’s decision, and the evaluation does not demonstrate that

   Plaintiff’s condition relates to the relevant period during when the ALJ issued the initial

   decision nor the existence of such an impairment during that time period. See Caulder 791 F.2d

   872, at 877 (finding that evidence is relevant and probative when it pertains to a condition listed

   in the original applications at the administrative level as a source of his disability and contains

   a medical opinion on the presence of the impairment during the time period for which benefits



                                                   9
Case 8:19-cv-01650-AEP Document 24 Filed 09/18/20 Page 10 of 10 PageID 617




   are sought). It is also unclear what Plaintiff was found to be disabled of. The notice of award

   (Doc. 22-1) found Plaintiff disabled as of January 31, 2019, but does not provide an explanation

   nor grounds for awarding disability benefits. There is also no reference to Dr. Trimmer’s

   findings or that his examination formed the basis of that decision or even identify if the decision

   was based on physical or mental impairments. Additionally, the evidence is not temporally

   relevant to the time period in which Plaintiff alleges disability as it is being offered nearly five

   months after the ALJ issued his decision. As such, remand is unwarranted.

                                                   IV.

          Accordingly, after consideration, it is hereby

          ORDERED:

          1. The decision of the Commissioner is AFFIRMED.

          2. The Clerk is directed to enter final judgment in favor of the Commissioner and close

   the case.

          3. Plaintiff’s Motion to Remand (Doc. 22) is DENIED.

          DONE AND ORDERED in Tampa, Florida, on this 18th day of September, 2020.




   cc: Counsel of Record




                                                   10
